Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into effective as of the
1st day of May 2015 by and between Venoco, Inc., a Delaware corporation
(“Company”), and Scott M. Pinsonnault (“Employee”).

 

WHEREAS, the Company desires to employ Employee as the Chief Financial Officer,
and Employee desires to accept such employment;

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 

1.                                      Employment.  The Company hereby employs
Employee, and Employee hereby accepts employment by the Company, as Chief
Financial Officer on the terms and conditions set forth in this Agreement.

 

2.                                      Term of Employment.  Subject to the
provisions for earlier termination provided in the Agreement, the term of this
Agreement (the “Term”) shall commence on the effective date of this Agreement as
stated above and shall terminate on December 31, 2016; provided, however,
commencing on January 1, 2017 and on each January 1 thereafter, the term of this
Agreement shall automatically be extended one additional year unless, not later
than September 30 of the preceding year, the Board of Directors of the Company
(the “Board”) shall give written notice to Employee that the Term of the
Agreement shall cease to be so extended; provided, further, that if a Change in
Control, as defined in Section 7, shall have occurred during the original or
extended Term of this Agreement, the Term shall continue in effect for a period
of not less than 36 months beyond the date of such Change in Control.  In no
event, however, shall the Term of this Agreement extend beyond the end of the
calendar month in which Employee’s 65th birthday occurs.  Notwithstanding any
provision of this Agreement to the contrary, termination of this Agreement shall
not alter or impair any rights or benefits of Employee (or Employee’s estate or
beneficiaries) that have arisen under this Agreement on or prior to such
termination, including, without limitation, the provisions of Sections 8(c), 14
and 17.

 

3.                                      Employee’s Duties.  During the Term of
this Agreement Employee shall serve as the Chief Financial Officer of the
Company, based in Denver, Colorado and with such customary duties and
responsibilities as may from time to time be assigned to him by the Chief
Executive Officer and the Board, provided that such duties are at all times
consistent with the duties of such position. Employee agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the duties and
responsibilities assigned to Employee hereunder, to use reasonable best efforts
to perform faithfully and efficiently such duties and responsibilities.

 

1

--------------------------------------------------------------------------------


 

4.                                      Base Compensation.  For services
rendered by Employee under this Agreement, the Company shall pay to Employee a
base salary (“Base Compensation”) of $425,000.00 per annum, payable in
accordance with the Company’s customary payroll practice for its executive
officers.  The amount of Base Compensation shall be reviewed periodically and
may be increased to reflect inflation or such other adjustments as the Board may
deem appropriate but Base Compensation, as increased, may not be decreased
thereafter.

 

5.                                      Signing and Annual Bonuses. Upon
execution of this Agreement by Company and Employee, the Company shall pay to
Employee a signing bonus of $50,000.00 (which bonus shall be returned to the
Company in full if Employee terminates his employment within one year of the
execution of this Agreement).  Employee shall be eligible to participate in the
Company’s incentive compensation plan; under which cash bonuses are paid to
senior executives based upon the performance of both the Company and the
employee.  The target annual bonus for the position of Chief Financial Officer
shall be 90% of Employees annual Base Compensation. The annual bonus award will
be determined by the Compensation Committee each year for performance during the
prior year and paid on April 1 of the year in which it is determined. The amount
of the bonus shall be based on performance of the Employee and the Company as
measured against goals established by the Compensation Committee.  The Company
desires to assist Employee in buying a home in the Denver metropolitan area by
advancing to Employee $300,000.00.  This advance is to be repaid, without
interest, as a deduction from the portion of Employee’s 2015 annual bonus
remaining after all applicable tax withholdings (the “After-Tax” portion of the
bonus) and, if the After-Tax portion of the 2015 bonus is less than the amount
due, from the After-Tax portion of future bonuses until paid in full.

 

6.                                      Additional Benefits.  In addition to the
other compensation and benefits provided for in this Agreement, Employee shall
be entitled to receive all fringe benefits and perquisites offered by the
Company to its executive officers.  Such benefits shall include, without
limitation, 5 weeks paid vacation per year; participation in the Company’s
401(k) Plan; participation in other incentive and benefit plans offered
generally to key employees; participation in various employee benefit plans or
programs provided to the employees of the Company in general, subject to the
regular eligibility requirements with respect to each of such benefit plans or
programs; and such other benefits or perquisites as may be approved by the Board
during the Term of this Agreement. Nothing in this paragraph shall be deemed to
prohibit the Company from making any changes in any plans, programs or benefits
described in this Section 6, provided the change similarly affects all
executives of the Company similarly situated.

 

2

--------------------------------------------------------------------------------


 

7.                                      Change in Control.

 

For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of one of the following events:

 

(i)                                     Any “person” (as such term is used in
Section 13(d) and 14(d) of the Exchange Act) other than Timothy M. Marquez,
Bernadette B. Marquez, their respective legal representatives, devisees, donees
and heirs and any Trust for the benefit of either or both of Timothy M. Marquez
and Bernadette B. Marquez and/or the issue of either of them (the “Marquez
Family”) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities, or the outstanding securities of a successor entity
in the event of a business combination between the Company and another entity;
provided that for purposes of this paragraph a “person” shall not include the
entity with which the Company may consummate a business combination;

 

(ii)                               the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets. 
For purposes of this clause (ii), the term “the sale or disposition by the
Company of all or substantially all of the Company’s assets” shall mean a sale
or other disposition transaction or series of related transactions (other than
transactions related to the creation of a master limited partnership or royalty
trust in which the Company continues its corporate existence), involving assets
of the Company or of any direct or indirect subsidiary of the Company (including
the stock of any direct or indirect subsidiary of the Company) in which the
value of the assets or stock being sold or otherwise disposed of (as measured by
the purchase price being paid therefor or by such other method as the Board
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than two-thirds of the “fair market value of
the Company” (as hereinafter defined).  For purposes of the preceding sentence,
the “fair market value of the Company” shall be the aggregate market value of
the Company’s outstanding common stock (on a fully diluted basis) plus the
aggregate market value of the Company’s other outstanding equity securities. 
The aggregate market value of the Company’s equity securities shall be
determined by multiplying the number of shares of the Company’s common stock (on
a fully diluted basis) outstanding on the date of the execution and delivery of
a definitive agreement with respect to the transaction or series of related
transactions (the “Transaction Date”) by the average closing price of such
security for the ten trading days immediately preceding the Transaction Date, or
if not publicly traded, by such other method as the Board shall determine is
appropriate; or

 

3

--------------------------------------------------------------------------------


 

(iii)                         the Marquez Family is no longer the largest
beneficial owner of the Company’s outstanding voting securities and Timothy
Marquez is no longer the Executive Chairman of the Board.

 

8.                                      Termination.  This Agreement may be
terminated prior to the end of its Term as set forth below.

 

(a)                                 Resignation.  Employee may resign, including
by reason of retirement, his position at any time.  In the event of such
resignation, except in the case of resignation on or following a Change in
Control for Good Reason (as defined below), Employee shall not be entitled to
further compensation pursuant to this Agreement.

 

(b)                                 Death.  If Employee’s employment is
terminated due to his death, the Company shall pay Employee’s beneficiaries or
legal representatives (i) within 15 days, any Base Compensation and vacation pay
which had accrued hereunder at the date of Employee’s death; and (ii) the same
benefits that Employee would receive in the event of Discharge following a
Change in Control as described in Section 8(c)(i), below, as though Employee has
been terminated following a Change in Control.

 

(c)                                  Discharge.

 

(i)                                     The Company may terminate this Agreement
and Employee’s employment for any reason deemed sufficient by the Company upon
notice as provided in Section 11.  However, in the event that Employee’s
employment is terminated during the Term by the Company on or following a Change
in Control and for any reason other than his Misconduct (as defined in
Section 8(c)(ii) below) then: (A) the Company shall pay in a lump sum, in cash,
to Employee, within 15 days of the Date of Termination, an amount equal to three
times the sum of (1) Employee’s Base Compensation, (2) an amount equal to the
highest incentive award paid or payable, as the case may be, to Employee under
the Company’s Incentive Compensation Plan during the current year and the three
years prior to termination, (3) an amount equal to the amount of contributions
that the Company would have made on behalf of Employee under the Company’s
401(k) Plan during the prior year disregarding any limitations on benefits or
covered compensation imposed by I.R.C. Sections 401(a)(17), 401(k), 401(m) or
415; (B) for the 36-month period after such Date of Termination, the Company
shall provide or arrange to provide Employee (and Employee’s dependents) with
group health insurance benefits substantially similar to those which Employee
(and Employee’s dependents) were receiving immediately prior to the Notice of
Termination, with the

 

4

--------------------------------------------------------------------------------


 

Employee charged a monthly premium(s) for such coverage(s) that does not exceed
the premium(s) charged to an active employee for comparable coverage(s);
benefits otherwise receivable by Employee pursuant to this clause (B) shall be
reduced to the extent comparable benefits are actually received by Employee (and
Employee’s dependents) during the 36-month period following Employee’s
termination, and any such benefits actually received by Employee shall be
reported to the Company (to the extent coverage and/or benefits received under a
self-insured health plan of the Company (any successor or affiliate) are taxable
to Employee, the Company shall make Employee “whole” on a net after tax basis,
with such make whole payments to be made during the month of the related health
care coverage); (C) within 30 days of the Date of Termination or, if later, the
first date on which such payment would not subject Employee to suit under
Section 16(b) of the Securities Exchange Act of 1934, if applicable, the Company
shall offer to pay to Employee for cancellation of all outstanding stock-based
awards then held by Employee on the Date of Termination (collectively,
“Awards”), a lump sum amount in cash equal to the sum of the value (with respect
to an option or stock appreciation right, the “spread”; and with respect to
restricted stock or phantom stock, the value of an unrestricted share) of all
such Awards, calculated, where applicable, as if all corporate performance goals
had been achieved (thus warranting full value of the Award) and in the case
where the Company’s stock is not publicly traded, using a fair market value on
the Date of Termination as determined by an independent third party agreeable to
the Company and Employee; and (D) within 30 days after the Date of Termination,
the Company shall pay to Employee an amount equal to 36 times the excess of
(i) the monthly premium payable immediately prior to the Notice of Termination
for life, disability and accident benefits substantially similar to those which
employee (and Employee’s dependents) were receiving at such time, over (ii) the
aggregate monthly premiums(s) charged to the Executive for such coverage at such
time.  Each of the payments described in Section (A) — (D) of this Section shall
be deemed to be separate payments for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

(ii)                                  Notwithstanding the foregoing provisions
of this Section 8, in the event Employee is terminated because of Misconduct,
the Company shall have no compensation obligations pursuant to this Agreement
after the Date of Termination.  As used herein, “Misconduct” means (a) the
willful and continued failure by Employee to substantially perform his duties
with the Company (other than any such failure resulting from Employee’s
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination by Employee for Good

 

5

--------------------------------------------------------------------------------


 

Reason), after a written demand for substantial performance is delivered to
Employee by the Board, which demand specifically identifies the manner in which
the Board believes that Employee has not substantially performed his duties, or
(b) the willful engaging by Employee in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.  For purposes
hereof, no act, or failure to act, on Employee’s part shall be deemed “willful”
unless done, or omitted to be done, by Employee not in good faith and without
reasonable belief that Employee’s action or omission was in the best interest of
the Company.  Notwithstanding the foregoing, Employee shall not be deemed to
have been terminated for Misconduct unless and until there shall have been
delivered to Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to Employee and an opportunity for Employee, together with Employee’s counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board Employee was guilty of conduct set forth above and specifying the
particulars thereof in detail.

 

(iii)  If the Company terminates this Agreement and Employee’s employment before
the expiration of the Term, other than following a Change in Control and other
than for Misconduct, then, instead of the severance amount described in
Section 8(c)(1)(A), the severance amount shall be equal to two times the sum of
(1) Employee’s Base Compensation and (2) an amount equal the greater of $50,000
or the highest cash incentive award paid or payable, as the case may be, during
the three years prior to termination, payable at the same time and in the same
form as the severance amount set forth in Section 8(c)(1)(A) (cash lump sum
within 15 days of the Date of Termination).  The Employee shall not be entitled
to any of the other payments or benefits described in Sections 8(c)(1)(B) —
(D) above.

 

(d)                                 Disability.

 

(i)                                     If Employee shall have been absent from
the full-time performance of Employee’s duties with the Company for six
consecutive months as a result of Employee’s incapacity due to physical or
mental illness, as determined by Employee’s physician, and within 30 days after
written Notice of Termination is given by the Company Employee shall not have
returned to the full-time performance of Employee’s duties, Employee’s
employment may be terminated by the Company for “Disability” and Employee shall
upon such termination be entitled to receive the payments described in
Section 8(c)(i)  as though Employee has been terminated following a Change in
Control.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  If Employee fails during any period during
the Term to perform Employee’s full-time duties with the Company as a result of
incapacity due to physical or mental illness, as determined by Employee’s
physician, Employee shall continue to receive his Base Compensation, together
with all compensation payable to Employee under the Company’s Long Term
Disability Plan or other similar plan during such period until this Agreement is
terminated.

 

(e)                                  Resignation for Good Reason.  In the event
of a Change in Control, Employee shall be entitled to terminate his employment
for Good Reason as defined herein.  If Employee terminates his employment for
Good Reason, Employee shall be entitled to the compensation and benefits
provided in Paragraph 8(c)(i) hereof.  “Good Reason” shall mean (1) the breach
of any of the Company’s obligations under this Agreement without Employee’s
express written consent or (2) the occurrence of any of the following
circumstances without Employee’s express written consent unless such breach or
circumstances are fully corrected prior to the Date of Termination specified in
the Notice of Termination pursuant to Subsection 8(f) given in respect thereof:

 

(i)                                     the assignment to Employee of any duties
that, in the good faith opinion of Employee, are inconsistent with the position
in the Company that Employee held immediately prior thereto, or an adverse
alteration (as determined in good faith by Employee) in the nature or status of
Employee’s office, title, responsibilities, including reporting
responsibilities, or the conditions of Employee’s employment from those in
effect immediately prior thereto or a failure to maintain Employee as Chief
Financial Officer;

 

(ii)                                  a reduction in Employee’s Base
Compensation;

 

(iii)                               the failure by the Company to pay to
Employee any portion of Employee’s current compensation or to pay to Employee
any portion of an installment of deferred compensation under any deferred
compensation program of the Company within seven days of the date such
compensation is due;

 

(iv)                              the failure by the Company to continue in
effect any compensation plan in which Employee participates that is material to
Employee’s total compensation unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue Employee’s participation therein (or
in such substitute or alternative plan) on a basis not

 

7

--------------------------------------------------------------------------------


 

materially less favorable, both in terms of the amount of benefits provided and
the level of Employee’s participation relative to other participants, as existed
at the time of the Change in Control;

 

(v)                                 the failure by the Company to continue to
provide Employee with benefits substantially similar to those enjoyed by
Employee under any of the Company’s life insurance, medical, health and
accident, or disability plans in which Employee was participating at the time of
this Agreement; the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive Employee of any
material fringe benefit enjoyed by Employee at the time of this Agreement, or
the failure by the Company to provide Employee with the number of paid vacation
days to which Employee is entitled on the basis of years of service with the
Company (and its predecessors) in accordance with the Company’s normal vacation
policy in effect at the time of the Change in Control;

 

(vi)                              the failure of the Company to obtain a
satisfactory agreement from any successor to assume and agree to perform this
Agreement, as contemplated in Section 13 hereof;

 

(vii)                           the amendment, modification or repeal of any
provision of the Certificate of Incorporation, or the Bylaws of the Company
which was in effect immediately prior to time of this Agreement, if such
amendment, modification or repeal would materially adversely effect Employee’s
right to indemnification by the Company; or

 

(viii)                        any purported termination of Employee’s employment
that is not effected pursuant to a Notice of Termination satisfying the
requirements of Subsection (f) hereof, which purported termination shall not be
effective for purposes of this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, if Employee’s
employment with the Company terminates prior to, but within six months of, the
date on which a Change in Control occurs and it is reasonably demonstrated by
Employee that such termination of employment was (i) by the Company in
connection with or anticipation of the Change in Control or (ii) by Employee
under circumstances which would have constituted Good Reason if the
circumstances arose on or after the Change in Control, then, for purposes of
this Agreement, Employee shall be deemed to have continued employment with the
Company until the date of the Change in Control and then terminated his
employment on such date for Good Reason.

 

Employee’s right to terminate employment pursuant to this subsection shall not
be affected by Employee’s incapacity due to physical or mental illness.  In
addition, Employee’s continued employment following any event, act or omission,

 

8

--------------------------------------------------------------------------------


 

regardless of the length of such continued employment, shall not constitute
Employee’s consent to, or a waiver of Employee’s rights with respect to, such
event, act or omission constituting a Good Reason circumstance hereunder.

 

(f)                                   Notice of Termination.  On and after a
Change in Control, any purported termination of Employee’s employment by the
Company or by Employee shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 11 hereof.  For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall set
forth in reasonable detail the reason for termination of Employee’s employment,
or in the case of resignation for Good Reason, said notice must specify in
reasonable detail the basis for such resignation.  No purported termination
which is not effected pursuant to this Section 8(f) shall be effective.

 

(g)                                  Date of Termination.  “Date of Termination”
shall mean the date the employee incurs a “separation from service” within the
meaning of Code Section 409A.  Either party may, within 15 days after any Notice
of Termination is given, provide notice to the other party pursuant to
Section 11 hereof that a dispute exists concerning the termination. 
Notwithstanding the pendency of any such dispute, the Company will continue to
pay Employee his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, Base Compensation) and
continue Employee as a participant in all compensation, benefit and insurance
plans in which Employee was participating when the notice giving rise to the
dispute was given, until the dispute is finally resolved in accordance with
Section 17 hereof, but in no event past the expiration date of this Agreement. 
All payments pursuant to this Section shall be made at the same time or times as
otherwise specified in this Agreement or pursuant to the terms of such plan or
plans.  Any payments and benefits provided during such period of dispute shall
not reduce any other payments or benefits due Employee under this Agreement nor
shall Employee be liable to repay the Company for such payments and benefits if
it is finally determined the Employee is not entitled to payments under the
other provisions of this Agreement following Employee’s termination of
employment.

 

(h)                                 Mitigation.  Except as otherwise provided in
Section 8(c)(i) with regard to group health benefits, Employee shall not be
required to mitigate the amount of any payment provided for in this Section 8 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned by
Employee as a result of employment by another employer, self-employment
earnings, by retirement benefits, by offset against any amount claimed to be
owing by Employee to the Company, or otherwise.  No amounts payable to Employee
under any plan or program of the Company shall reduce or offset any amounts
payable to Employee under this Agreement.

 

9

--------------------------------------------------------------------------------


 

(i)                                     Section 280G.

 

(1)                                 To provide Employee with adequate protection
in connection with his ongoing employment with the Company, this Agreement
provides Employee with various benefits in the event of termination of
Employee’s employment with the Company.  If Employee’s employment is terminated
following a “change in control” of the Company, within the meaning of
Section 280G of the Code, a portion of those benefits could be characterized as
“excess parachute payments” within the meaning of Section 280G of the Code. 
With respect to issues related to excess parachute payments, the parties have
agreed as set forth herein.

 

(2)                                 Anything in this Agreement to the contrary
notwithstanding, the payments and distributions by the Company or any other
person to or for the benefit of Employee (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”)) shall be reduced so that no such Payment shall be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties
would be incurred by Employee with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), if the Company shall determine that the amount
of the Payments that Employee would retain on any after-tax, present value basis
would be increased as a result of such reduction by $5,000 or more.

 

(3)  In the event that a reduction in Payments is required pursuant to the
immediately preceding paragraph, then, except as provided below with respect to
Payments that consist of health and welfare benefits, the reduction in Payments
shall be implemented by determining the “Parachute Payment Ratio” (as defined
below) for each Payment and then reducing the Payments in order beginning with
the Payment with the highest Parachute Payment Ratio.  For Payments with the
same Parachute Payment Ratio, such Payments shall be reduced based on the time
of payment of such Payments, with amounts being paid furthest in the future
being reduced first.  For Payments with the same Parachute Payment Ratio and the
same time of payment, such Payments shall be reduced on a pro-rata basis (but
not below zero) prior to reducing Payments next in order for reduction.  For
purposes of this Section, “Parachute Payment Ratio” shall mean a fraction, the
numerator of which is the value of the applicable Payment as determined for
purposes of Code Section 280G, and the denominator of which is the financial
present value of such Parachute Payment, determined at the date such payment is
treated as made for purposes of Code Section 280G (the

 

10

--------------------------------------------------------------------------------


 

“Valuation Date”).  In determining the denominator for purposes of the preceding
sentence (1) present values shall be determined using the same discount rate
that applies for purposes of discounting payments under Code Section 280G;
(2) the financial value of payments shall be determined generally under Q&A 12,
13 and 14 of Treasury Regulation 1.280G-1; and (3) other reasonable valuation
assumptions as determined by the Company shall be used.  Notwithstanding the
foregoing, Payments that consist of health and welfare benefits shall be reduced
after all other Payments, with health and welfare Payments being made furthest
in the future being reduced first.

 

(j)  Section 409A.

 

(1)  Anything in this Agreement to the contrary notwithstanding, if (1) on the
date of termination of Employee’s employment with the Company, any of the
Company’s stock is publicly traded on an established securities market or
otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Code) and
(2) as a result of such termination, the Employee would receive any payment
that, absent the application of this paragraph 8(j), would be subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earliest of (i) 6 months
after the Employee’s termination date, (ii) the Employee’s death or (iii) such
other date as will cause such payment not to be subject to such interest and
additional tax.

 

(2)  It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code and this Agreement shall be interpreted accordingly. 
To the extent such potential payments or benefits could become subject to such
Section, the parties shall cooperate to amend this Agreement with the goal of
giving Employee the economic benefits described herein in a manner that does not
result in such tax being imposed.

 

(3)  All taxable expenses or other reimbursements or in-kind benefits under this
Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Employee,
(ii) any right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

(4)  The Employee shall have no right to designate the date of any payment
hereunder.

 

11

--------------------------------------------------------------------------------


 

(5)  Each payment provided for in this Agreement shall, to the extent
permissible under Code Section 409A, be deemed a separate payment for purposes
of Code Section 409A.

 

9.                                      Non-exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit Employee’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its affiliated companies and for which Employee may
qualify, nor shall anything herein limit or otherwise adversely affect such
rights as Employee may have under any stock option or other agreements with the
Company or any of its affiliated companies.

 

10.                               Assignability.  The obligations of Employee
hereunder are personal and may not be assigned or delegated by him or
transferred in any manner whatsoever, nor are such obligations subject to
involuntary alienation, assignment or transfer.  The Company shall have the
right to assign this Agreement and to delegate all rights, duties and
obligations hereunder, either in whole or in part, to any parent, affiliate,
successor or subsidiary organization or company of the Company, so long as the
obligations of the Company under this Agreement remain the obligations of the
Company.

 

11.                               Notice.  For the purpose of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the Company at its principal office address, directed to the
attention of the Board with a copy to the Secretary of the Company, and to
Employee at Employee’s residence address on the records of the Company or to
such other address as either party may have furnished to the other in writing in
accordance herewith except that notice of change of address shall be effective
only upon receipt.

 

12.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

13.                               Successors; Binding Agreement.

 

(a)                                 The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used herein, the term “Company” shall include
any successor to its business and/or assets as aforesaid which executes and
delivers the Agreement provided for in this Section 13 or which otherwise
becomes bound by all terms and provisions of this Agreement by operation of law.

 

12

--------------------------------------------------------------------------------


 

(b)                                 This Agreement and all rights of Employee
hereunder shall inure to the benefit of and be enforceable by Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If Employee should die while any amounts
would be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Employee’s devisee, legatee, or other designee or, if there be
no such designee, to Employee’s estate.

 

14.                               Indemnification.  In consideration of the
premises and of the mutual agreements set forth in this Agreement, the parties
hereto further agree as follows:

 

(a)                                 The Company shall pay on behalf of Employee
and Employee’s executors, administrators or assigns, any amount which Employee
is or becomes legally obligated to pay as a result of any claim or claims made
against Employee by reason of the fact that Employee served as an employee,
director and/or officer of the Company or because of any actual or alleged
breach of duty, neglect, error, misstatement, misleading statement, omission or
other act done, or suffered or wrongfully attempted by Employee in Employee’s
capacity as an employee, Director and/or Officer of the Company.  The payments
that the Company will be obligated to make hereunder shall include (without
limitation) damages, judgments, settlements, costs and expenses of
investigation, costs and expenses of defense of legal actions, claims and
proceedings and appeals therefrom, and costs of attachments and similar bonds;
provided, however, that the Company shall not be obligated to pay fines or other
obligations or fees imposed by law or otherwise that it is prohibited by
applicable law from paying as indemnity or for any other reason.

 

(b)                                 Costs and expenses (including, without
limitation, attorneys’ fees) incurred by Employee in defending or investigating
any action, suit, proceeding or claim shall be paid by the Company in advance of
the final disposition of such matter upon receipt of a written undertaking by or
on behalf of Employee to repay any such amounts if it is ultimately determined
that Employee is not entitled to indemnification under the terms of this
Agreement.

 

(c)                                  If a claim under this Agreement is not paid
by or on behalf of the Company within ninety days after a written claim has been
received by the Company, Employee may at any time thereafter bring suit against
the Company to recover the unpaid amount of the claim and, if successful in
whole or in part, Employee shall also be entitled to be paid the expense of
prosecuting such claim.

 

(d)                                 In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Employee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

 

13

--------------------------------------------------------------------------------


 

(e)                                  The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Employee:

 

(1)                                 for which payment is actually made to
Employee under an insurance policy maintained by the Company, except in respect
of any excess beyond the amount of payment under such insurance;

 

(2)                                 for which Employee is indemnified by the
Company otherwise than pursuant to this Agreement;

 

(3)                                 based upon or attributable to Employee
gaining in fact any personal profit or advantage to which Employee was not
legally entitled;

 

(4)                                 for an accounting of profits made from the
purchase or sale by Employee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto; or

 

(5)                                 brought about or contributed to by the
dishonesty of Employee; provided, however, that notwithstanding the foregoing,
Employee shall be protected under this Agreement as to any claims upon which
suit may be brought alleging dishonesty on the part of Employee, unless a
judgment or other final adjudication thereof adverse to Employee shall establish
that Employee committed acts of active and deliberate dishonesty with actual
dishonest purpose and intent, which acts were material to the cause of action so
adjudicated.

 

(f)                                   Employee, as a condition precedent to his
right to be indemnified under this Agreement, shall give to the Company notice
in writing as soon as practicable of any claim made against him for which
indemnity will or could be sought under this Agreement.  Notice to the Company
shall be directed to the Company, Attention: Secretary (or such other address as
the Company shall designate in writing to Employee).  Notice shall be deemed
received if sent by prepaid mail properly addressed, the date of such notice
being the date postmarked.  In addition, Employee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Employee’s power.

 

(g)                                  Nothing herein shall be deemed to diminish
or otherwise restrict Employee’s right to indemnification under any provision of
the Certificate of Incorporation or Bylaws of the Company or under Delaware law.

 

(h)                                 During the Term and for a period of six
years thereafter, the Company shall cause Employee to be covered by and named as
an insured under a policy or contract of insurance obtained by it to insure its
directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Company or service in
other capacities at the request of the Company.  The coverage provided to
Employee pursuant to this Section shall be of a scope and on terms and
conditions at least as favorable as the coverage provided to Employee on the
termination date of this Agreement.

 

14

--------------------------------------------------------------------------------


 

15.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by Employee and such officer as may
be specifically authorized by the Board.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or in compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  This Agreement is an integration
of the parties agreement; no agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Delaware.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

17.                               Arbitration.  Employee shall be permitted (but
not required) to elect that any dispute or controversy arising under or in
connection with this Agreement be settled by arbitration in Denver, Colorado or
in the city in which Employee then resides in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

18.                               Prior Agreements.  This agreement supersedes
and replaces in full any previously existing employment agreement (written or
oral) between the parties.

 

19.                               Knowledge of Terms and Conditions.  Employee
has received a copy of this Agreement in advance of his execution hereof and has
consulted with his own attorney with respect to the terms and conditions hereof
and the transactions contemplated under this Agreement.  Employee has executed
this Agreement with full knowledge of the terms and conditions contained herein
and acknowledges that he has had the opportunity to obtain information regarding
the Company and concerning the terms and conditions of this Agreement.  In
making his decision to enter into this Agreement, Employee has relied solely
upon independent investigations he made and acknowledges that he is not relying
on the Company, any affiliate of the Company or any officer, director or
employee of the Company for advice with respect to any tax or other economic
considerations involved in the transactions contemplated under this Agreement,
including those arising under Section 409A of the Internal Revenue Code of 1986,
as amended.

 

* * * Signature Page Follows * * *

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective for all
purposes as of May 1, 2015.

 

 

Venoco, Inc.

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Mark A. DePuy

 

 

Chief Executive Officer

 

 

 

 

 

Employee

 

 

 

/s/ Scott M. Pinsonnault

 

 

Scott M. Pinsonnault

 

16

--------------------------------------------------------------------------------